Name: Commission Regulation (EEC) No 1937/87 of 3 July 1987 re-establishing the levying of customs duties on woven breeches, shorts and trousers, products of category 6 (code 40.0060) originating in Argentina to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 4. 7 . 87 Official Journal of the European Communities No L 185/25 COMMISSION REGULATION (EEC) No 1937/87 of 3 July 1987 re-establishing the levying of customs duties on woven breeches, shorts and trousers , products of category 6 (code 40.0060) originating in Argentina to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in respect of woven breeches, shorts and trou ­ sers, products of category 6, the relevant ceiling amounts to 40 400 pieces ; whereas on 1 June 1987 imports of the products in question into the Community, originating in Argentina, a country covered by preferential tariff arrange ­ ments, reached and were charged against that ceiling ; whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Argentina, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 7 July 1987 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3925/86, shall be re-established in respect of the follo ­ wing products, imported into the Community and origi ­ nating in Argentina : Code Category CCT heading No NIMEXE code ( 1986) Description 0 ) (2) (3) (4) 40.0060 6 61.01 ex C 61.02 Bile) ex 6 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts other than swimwear and trousers (including slacks) ; women's or girl's woven trousers and slacks, of wool, of cotton or of man-made fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 373 , 31 . 12 . 1986, p. 68 . No L 185/26 Official Journal of the European Communities 4. 7. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1987. For the Commission COCKFIELD Vice-President